NUMBER 13-21-00260-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

FARRELL PLUMBING &
COOLING, INC.,                                                              Appellant,

                                               v.

AQUARIUS CONDOMINIUM
OWNERS ASSOCIATION, INC.,                                                     Appellee.


                    On appeal from the 107th District Court
                         of Cameron County, Texas.


                          MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      Appellant Farrell Plumbing & Cooling, Inc. filed a notice of restricted appeal from

a default judgment entered in favor of appellee Aquarius Condominium Owners

Association, Inc. The parties to this appeal have now filed a “Joint Motion for Disposition
Pursuant to Settlement.” According to the motion, the parties mediated and reached a

settlement agreement that resolved all the issues in this appeal and ask this Court to

(1) reverse the trial court’s judgment dated March 25, 2021; (2) render judgment

dismissing all claims by all parties with prejudice; and (3) order that each party bear their

own costs of the appeal.

       The Court, having considered the documents on file and the joint motion for

disposition, is of the opinion the motion should be granted. See TEX. R. APP. P.

42.1(a)(2)(A). Accordingly, the joint motion is granted, the trial court’s judgment is

reversed, and we render judgment effectuating the parties’ agreement, dismissing all

claims by all parties with prejudice. See id. Pursuant to the motion, costs will be taxed

against the party incurring the same. See id. R. 42.1(d).

       Having resolved the appeal at the parties’ request, no motion for rehearing will be

entertained.

                                                                CLARISSA SILVA
                                                                Justice

Delivered and filed on the
17th day of March, 2022.




                                             2